Exhibit 10.2

 

FIRST AMENDMENT OF LEASE

 

THIS FIRST AMENDMENT OF LEASE (this “Amendment”) is made as of the 17th day of
June, 2015, between CROWN PERRYVILLE, LLC, having an office c/o Crown
Properties, Inc., 8 Fairway Court, Upper Brookville, New York 11771
(“Landlord”), and CELLDEX THERAPEUTICS, INC., having an office at Perryville
Corporate Park, 53 Frontage Road, 2nd Floor, Hampton, New Jersey (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, by Lease dated May 1, 2013 (the “Lease”), Landlord did demise and let
unto Tenant, and Tenant did hire and take from Landlord that certain office
premises consisting of approximately 3,539 rentable square feet located on a
portion of the first (1st) floor and approximately 29,824 rentable square feet
located on a portion of the second (2nd) floor (collectively the “Original
Premises”) in the building known as Perryville III at Perryville Corporate Park
located at 53 Frontage Road, Hampton, New Jersey 08827 (the “Building”) as more
particularly described in the Lease; and

 

WHEREAS, Tenant has properly and timely exercised its Expansion Option (as
defined in Section 19.28 of the Lease), and the parties desire by this Amendment
to, among other things, permit Tenant to lease from Landlord certain expansion
space in the Building, as hereinafter set forth; and

 

NOW, THEREFORE, for good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      Defined Terms; Recitals.  All terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Lease.  The recitals set forth hereinabove are expressly incorporated into the
body of this Amendment by reference.

 

2.                                      Effective Date.  The effective date of
this Amendment shall be August 1, 2015 (the “Effective Date”).

 

3.                                      Expansion Space.  Commencing on the
Effective Date, Landlord hereby demises and lets unto Tenant, and Tenant hereby
leases and hires from Landlord, that certain premises located on a portion of
the first (1st) floor of the Building containing approximately 16,262 rentable
square feet, without representation or warranty by Landlord, as shown
cross-hatched on Exhibit “A” annexed hereto and made a part hereof (the
“Expansion Space”).  As of the Effective Date, the “Premises”, as said term is
used and defined in the Lease, shall be amended to mean the Original Premises
and the Expansion Space and the Rentable Area of the Premises shall contain
approximately 49,625 rentable square feet in the aggregate.

 

4.                                      Extension of Term.  Notwithstanding
anything to the contrary set forth in the

 

--------------------------------------------------------------------------------


 

Lease, the Term is hereby extended for a period of five (5) years commencing on
the Effective Date and expiring on July 31, 2020, unless sooner terminated or
extended as set forth in the Lease.  As of the Effective Date, the Expiration
Date, as defined in Section 1.2(G) of the Lease, is modified to mean July 31,
2020.

 

5.                                      Base Rent.  As of the Effective Date,
Exhibit E to the Lease is hereby deleted in its entirety and replaced with the
new Exhibit E set forth below.  Commencing on the Effective Date and continuing
through and including the Expiration Date, the Base Rent for the Premises shall
be payable by Tenant to Landlord on the first day of each month in accordance
with the terms and conditions of Section 3.1 of the Lease.

 

EXHIBIT E

 

BASE RENT

 

Period

 

Base Rent Per
Square Foot

 

Annual Base Rent

 

Monthly Base Rent

 

August 1, 2015 — April 30, 2016

 

$

12.50

 

n/a

 

$

51,692.71

 

May 1, 2016 — April 30, 2017

 

$

13.00

 

$

645,125.00

 

$

53,760.42

 

May 1, 2017 — April 30, 2018

 

$

13.50

 

$

669,937.50

 

$

55,828.13

 

May 1, 2018 — April 30, 2019

 

$

14.00

 

$

694,750.00

 

$

57,895.83

 

May 1, 2019 — April 30, 2020

 

$

14.50

 

$

719,562.50

 

$

59,963.54

 

May 1, 2020 — July 31, 2020

 

$

15.00

 

n/a

 

$

62,031.25

 

 

6.                                      Tenant’s Early Access.  Notwithstanding
anything to the contrary set forth in this Amendment, Tenant shall be permitted
access to the Expansion Space at any time following the execution of this
Amendment and prior to the Effective Date for the purposes of installing wiring
for telephone/data communication systems and for installation of any and all
furniture and personal property in the Expansion Space, provided such access
does not interfere with the performance of Landlord’s Work (as defined herein). 
Tenant acknowledges and agrees that any

 

2

--------------------------------------------------------------------------------


 

such entry into and occupancy of the Expansion Space or any portion thereof by
Tenant or any person or entity working for or on behalf of Tenant shall be
deemed to be subject to all of the terms, covenants, conditions and provisions
of the Lease, excluding only the covenant to pay Base Rent (until the occurrence
of the Effective Date).  Tenant further acknowledges and agrees that Landlord
shall not be liable for any injury, loss or damage which may occur to any of
Tenant’s work made in or about the Expansion Space in connection with such entry
or to any property placed therein prior to the Effective Date, unless caused by
or due to Landlord’s gross negligence or willful misconduct, the same being at
Tenant’s sole risk and liability.  Tenant shall be liable to Landlord for any
damage to any portion of the Expansion Space, including Landlord’s Work, caused
by Tenant or any of Tenant’s employees, agents, contractors, consultants,
workmen, mechanics, suppliers and invitees.  In addition, Tenant shall hold
Landlord harmless from and indemnify, protect and defend Landlord against any
loss or damage to the Expansion Space and/or Building and against injury to any
persons caused by Tenant’s actions pursuant to this Paragraph 5, except if
arising from Landlord’s gross negligence or willful misconduct.

 

7.                                      Condition of Expansion Space and
Building; Landlord’s Work.

 

(a)                                 Tenant acknowledges that neither Landlord
nor Landlord’s agent has made any representations or promises with regard to the
Expansion Space for the term herein demised, except as provided herein.  Tenant
agrees to accept the Expansion Space in its “AS IS” condition as of the
Effective Date and that Landlord shall not be obligated to make any repairs,
alterations, improvements or additions to the Expansion Space for Tenant’s
occupancy whatsoever, except that Landlord agrees to perform the following
improvements to the Expansion Space prior to the Effective Date, at Landlord’s
sole cost and expense (collectively “Landlord’s Work”): (i) paint the Expansion
Space using colors selected by Tenant (to the extent that the cost of any paint
chosen by Tenant exceeds the cost of Building-standard paint, Tenant shall
reimburse Landlord to the extent of the provable added out-of-pocket expense;
alternatively, Landlord shall permit Tenant to paint the Expansion Premises and
shall give Tenant an immediate credit for the savings in material and labor in
not having to paint the Expansion Space); (ii) repair and/or replace all damaged
or missing ceiling tiles, blinds/window treatments and light fixtures; and
(iii) if necessary, rebalance the heating, ventilation and air-conditioning
system servicing the Expansion Space after the installation or movement of all
partitions and/or demising walls. In the event that any of Landlord’s Work
requires the issuance of permits or approvals, Landlord shall be solely
responsible to obtain same and any related certificates of completion.

 

(b)                                 As of the date hereof, Landlord represents
that, to the best of its knowledge after inquiry, that the Building and
Expansion Space are free from Hazardous Substances (as defined in Section 18.1
of the Lease) or other conditions which pose a present danger to health, life or
safety (including but not limited to, asbestos-containing materials, PCBs, mold
or other environmentally objectionable materials).

 

(c)                                  Landlord further represents that, to the
best of its knowledge after inquiry, the Expansion Space and the Common Areas of
the Building comply with all currently applicable laws, ordinances, regulations
and codes (including but not limited to the Americans

 

3

--------------------------------------------------------------------------------


 

with Disabilities Act and those relating to fire and life safety and the
Occupational Safety and Health Act). Except for Tenant’s obligations as set
forth in Section 19.15 of the Lease, Landlord’s obligations with respect to such
compliance shall be a continuing obligation and Tenant shall not be obliged to
pay as Operating Expenses any sums required by Landlord to come into compliance
from time to time.

 

8.                                      Annual Rental Adjustment.  As of the
Effective Date and for purposes of calculating the Annual Rental Adjustment for
the Premises, as amended, in accordance with Section 3.2 of the Lease, the
Building Expense Percentage, as defined in Section 1.2(C) of the Lease, is
amended to mean 17.70%.

 

9.                                      Electrical Inclusion Amount.  Commencing
on the Effective Date and continuing through and including the Expiration Date,
and in addition to Tenant’s obligation to pay for electric charges for the
Original Premises as set forth in Article 3 of the Lease, Tenant shall be
obligated to pay to Landlord, as Additional Rent, the Electrical Inclusion
Amount for the Expansion Space in the amount of $28,458.50 per annum, payable in
equal monthly installments of $2,371.54 ($1.75 per square foot), pursuant to
Section 3.3 of the Lease, and subject to survey and increases based upon
Tenant’s consumption and/or increases in utility costs.

 

10.                               Insurance.  No later than the Effective Date,
Tenant agrees to deliver to Landlord a new or amended certificate of insurance
including coverage for the Expansion Space in accordance with terms and
conditions of Section 9.3 of the Lease.

 

11.                               Parking.  As of the Effective Date,
Section 19.22 of the Lease is deleted in its entirety and replaced with the
following new Section 19.22, and Exhibit G of the Lease is deleted in its
entirety and replaced with the new Exhibit G attached hereto as Exhibit “B” and
made a part hereof:

 

“Section 19.22.  Landlord shall provide to Tenant, at Tenant’s sole cost and
expense, with the following: (a) four (4) unreserved parking spaces for every
1,000 square feet leased in the Building’s parking facility, (b) six
(6) reserved parking spaces near the side entrance to the Building, (c) six (6) 
parking spaces outside of the first floor mechanical room, and (d) eight
(8) reserved parking spaces located in the front of the Building, all as more
particularly shown on Exhibit G hereto, subject to municipal approval.”

 

12.                               Broker.  Landlord and Tenant each represent
and warrant to the other that there was no broker or finder with whom either has
had any dealings, negotiations or consultations with other than CBRE, Inc. and
The Garibaldi Group (collectively the “Broker”), and that no broker or finder
took any part in any dealings, negotiations or consultations relating to this
Amendment other than the Broker.  Landlord and Tenant each agrees to be
responsible for, indemnify, defend and hold harmless the other from and against
all costs, fees (including, without limitation, attorney’s fees), expenses,
liabilities and claims incurred or suffered by the other arising from any breach
by Landlord or Tenant of the foregoing representation and

 

4

--------------------------------------------------------------------------------


 

warranty.  Landlord hereby agrees that it shall be responsible for the payment
of all fees and/or commissions due to the Broker pursuant to the terms of a
separate agreement.

 

13.                              
Signage.                                                Landlord shall at its
sole cost and expense provide Tenant with Building suite entry door signage and
a listing in the Building’s main lobby directory.  Tenant, at its sole cost and
expense, shall have the right to place its corporate logo (the “Tenant Logo”) on
the top of the Building’s façade, to the right of the main Building entrance in
the location specified on Exhibit “C”, attached hereto and made part hereof, in
the largest size permitted, it being understood, however, that the size, design,
location and materials for the Tenant Logo shall be subject to all codes,
ordinances and approval of the local municipality, and the design of the Tenant
Logo shall be subject to Landlord’s approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord hereby approves the
location of the Tenant Logo, subject only to such municipal approval.   In the
event the Tenant Logo is approved by the local municipality, Landlord agrees, at
Landlord’s sole cost and expense, to trim the trees in the front of the Building
so that the view of the Tenant Logo is not obstructed.  Tenant shall be
responsible, at its sole cost and expense, for the maintenance, repair and
replacement of the Tenant Logo at all times throughout the term of the Lease. 
Tenant hereby agrees that on or before the Expiration Date, it shall remove the
Tenant Logo from the façade of the Building and restore the façade to its
original condition, ordinary wear and tear excepted.

 

14.                               Tenant’s Options.  Landlord and Tenant hereby
acknowledge and agree that Tenant’s Expansion Option and Right of First Offer,
as set forth in Sections 19.28 and 19.29 of the Lease, respectively, are hereby
ratified and confirmed and shall continue to be and remain in full force and
effect in accordance with the Lease.

 

15.                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original but all
of which shall constitute one Amendment.  Furthermore, this Amendment may be
executed by a party’s signature transmitted by facsimile or by electronic mail
in pdf format (“pdf”), and copies of this Lease executed and delivered by means
of faxed or pdf signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures.  All parties hereto may rely
upon faxed or pdf signatures as if such signatures were originals.

 

16.                               Effect of Amendment.  As modified and amended
by this Amendment, all of the terms, covenants and conditions of the Lease are
hereby ratified and confirmed and shall continue to be and remain in full force
and effect throughout the remainder of the term thereof.

 

[The remainder of this page is left intentionally blank.  Signature page to
follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

Landlord

 

CROWN PERRYVILLE, LLC

 

 

 

By: Crown NJ, LLC, Its Managing Member

 

 

 

 

 

 

By:

/s/ Davar Rad

 

 

Name:

Davar Rad

 

 

Title:

Managing Member

 

 

 

Tenant

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Anthony S. Marucci

 

 

Name:

Anthony S. Marucci

 

 

Title:

President and CEO

 

6

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Expansion Space — Floor Plan

 

7

--------------------------------------------------------------------------------


 

Exhibit “B”

 

New Exhibit G — Parking Plan

 

8

--------------------------------------------------------------------------------


 

Exhibit “C”

 

Proposed Location for Tenant Logo

 

9

--------------------------------------------------------------------------------